                 Case 2:17-cv-00246-RWS Document 67 Filed 12/13/18 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                  GAINESVILLE DIVISION

             AMY DUNN, individually and as
             the natural parent ofDANIELLE
             DEMONBREUN, JAMES DUNN,
             and RONALD CURTIS
             PATTERSON,                                   CIVIL ACTION NO.
                                                          2:17-CV-0246-RWS
                         Plaintiffs,


                   V.




             COLUMBIA NATIONAL
             rNSURANCE COMPANY,

                         Defendant.


                                                ORDER

                   This case is before the Court for consideration of Curt Patterson's


             Motion to Compel Claim Files and Other Documents [49]. Plaintiffs Amy

             Dunn, James Dunn, and Danielle Demonbreun have filed a motion [52] seeking

             to join Patterson's Motion to Compel. However, as those Plaintiffs did not


             serve any discovery on Defendant, they have no basis for seeking a order to


             compel. Accordingly, their motion [52] is DENIED.

                   Turning to Patterson's Motion, the Court finds that Plaintiff has made a

             sufficient showing to warrant an in camera review of certain documents. The


             motion [49] is therefore GRANTED, such that Defendant is ordered to submit



A072A
(Rev.8/82)
                 Case 2:17-cv-00246-RWS Document 67 Filed 12/13/18 Page 2 of 2




             to the Court, within 21 days, the following documents, in unredacted form:


                   (1) Hubbard's claim notes - Exhibit L to Patterson's Motion [49-12];


                   (2) Highlighted communications in Exhibit K to Patterson's Motion [49-


             11]. The Court notes that in Exhibit K, the privilege asserted by Defendant as

             to each communication is stated. With its submission to the Court, Defendant


             may further explain the grounds asserted as to any communication, if it wishes;


                   (3) Portions ofHubbard's claim file containing information about or

             from the Barczykowski coverage investigation.


                   SO ORDERED, this /3 day of December, 2018.




                                                           -^**>




                                                   UNITED STATES DISTRICT JUDGE




A072A
(Rev.8/82)
